DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on September 19, 2019, in which claims 1-12 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on September 19, 2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention the independent claims 1 and 7 recite “generate a first process that acquires data from the first computer and a first instance that executes 

Claims 1 and 7 recite the limitation "on the basis”. There is insufficient antecedent basis for this limitation in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,965,895 (involved in extracting portion of data from database in response to user specified analysis configuration file);
US 20150134919 (involved in automatically adjusting priority levels associated with multiple messages based on corresponding identified likely subjects and determined sentiments);
US 20040193807 (involved in data prefetch start instruction and the data prefetch completion instruction are transmitted to storage device based on the determined data prefetch procedure);
US 10949382 (involved in displaying portion of content of data object through user interface);
US 10705913 (involved in storing first data blocks to first data structure configured in pseudo-volume, in response to write request including first data blocks issued by application).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        December 2, 2021